DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 6,070,805) in view of Chen (CN 208689827 U).
Re Claim 1: Kaufman et al. teaches distortion resistant double-data correcting color transition barcode and method of generating and using same, which includes a first area comprising multiple first unit cells {herein a plurality of color cell group each color cell group comprises a plurality of color cell chosen from the same color set} and including an information region where information was recorded (col.9, lines 18+); a second area comprising multiple second unit cells {herein the first forty-seven cell columns represent data values and the second forty-seven cell groups represent Reed-Soloman check-digit values, see col.14, lines 15+} including an allochroic cell that changes in color depending on a physical quantity (col.22, lines 15+), wherein the multiple first unit cells include transitional color cells having any transitional color in the process of color change of the allochroic cell (col.9, lines 13-43+; col.19, lines 45+).
Kaufman et al. fails to specifically teach an allochroic cell.
Chen teaches a measuring tag, which includes an allochroic cell/region (see 40 of Chen).
In view of Chen’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kaufman et al. an allochroic cell so as to provide a color changing area with symbol mark to prove the authenticity of the medium. 
Re Claims 2-3: Kaufman et al. as modified by Chen teaches a method, wherein the proportion of an area occupied by the second area is equal to or less than 30 % {herein Kaufman et al. does not specifically disclose a % amount, but recites that the amount of cell columns is always greater than one and increases in proportion to the amount of data encoded}, or less than 10 % of the entire area of the code (col.12, lines 9+). 
Re Claim 4: Kaufman et al. as modified by Chen teaches a method, wherein the information region comprises the first unit cells colored with two or more colors (col.9, lines 29+).
Re Claims 5-7: Kaufman et al. as modified by Chen teaches a method, wherein the second unit cells include cells not changing in color depending on a physical quantity, wherein the cells not changing in color depending on a physical quantity {herein an amount of data encoded} are cells colored the same as the color of any of the first 
Re Claims 8-9: Kaufman et al. as modified by Chen teaches a method, wherein the code is the one created {herein each color cell group is bounded by a color cell group formed from a different color set creating a second form of transition indicia} according to a predefined standard that defines at least the information region and a non-use region that is not used for reading the information, wherein the second area falls within the non-use region (col.9, lines 29-65+).
Re Claim 10: Kaufman et al. as modified by Chen teaches a method, wherein any of the first unit cells is concolorous {same color} with the second unit cells, but differing in contrasting color density (col.22, lines 15+).

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a reception unit that receives the information acquired by the terminal device and color information of the allochroic cell; a database that retains relationships including a first relationship between the color of the allochroic cell and a physical quantity and a second relationship between the information and a type of ink to color the allochroic cell; and a determination unit that determines the physical quantity to which the code has been exposed, based on the received information, the color of the allochroic cell, and the relationships. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2015/0199600) teaches beautifying method for quick response code and apparatus thereof.
Sakamoto (JP 2021093028) teaches two-dimensional code generating method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/EDWYN LABAZE/Primary Examiner, Art Unit 2887